Citation Nr: 0913698	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  08-01 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's claim for 
service connection for a skin condition.  The Veteran 
disagreed and perfected an appeal.

In March 2009, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claim at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

Issue not on appeal

The RO granted entitlement to service connection for 
bilateral hearing loss in a January 2009 rating decision.  
The record indicates that the Veteran has not appealed the 
effective date or disability rating of that rating decision.  
Thus, the issue is not in appellate status and will be 
discussed no further herein.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In this case, the record includes the March 2009 letter from 
R.M., a VA nurse practitioner who stated that the Veteran 
currently suffers from chronic dermatitis.  The Veteran's 
service treatment records show that the Veteran was treated 
for a skin disorder in February 1968.  Moreover, the Veteran 
testified that the skin condition has persisted since his 
discharge from active duty service and that he sought medical 
treatment from a physician soon after discharge.  The Board 
observes that the level of proof required to satisfy McLendon 
is slight.  After review of the record, the Board finds that 
the issue of whether there is a nexus between the Veteran's 
current condition and the skin ailment treated in service 
requires a medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  VBA shall contact the Veteran in 
writing and ask that he identify the 
location of any treatment for his skin 
condition since March 2009.  VBA should 
obtain any such treatment records and 
associate them with the Veteran's VA 
claims folder.



2.  After completion of the foregoing, VBA 
shall arrange for the Veteran to be 
examined at the James A. Haley Veteran's 
Hospital in Tampa, Florida, by a 
dermatologist who should review the 
Veteran's VA claims folder prior to the 
examination.  The examiner should provide 
a diagnosis of the Veteran's skin 
condition and provide an opinion whether 
it is as likely as not that the current 
skin condition was incurred in or 
aggravated during active duty service.  
The examiner's written report shall be 
associated with the Veteran's VA claims 
folder.

3.  After completion of the foregoing, and 
completion of any other development deemed 
necessary, VBA shall readjudicate the 
Veteran's claim for service connection for 
a skin condition.  If the benefit sought 
on appeal remains denied, VBA should 
provide the Veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



